EXHIBIT 10.44

FIRST AMENDMENT TO

OFFICER EMPLOYMENT AGREEMENT

This First Amendment to Officer Employment Agreement (“First Amendment”) is
entered into effective April 1, 2007, by and between Callaway Golf Company, a
Delaware corporation (the “Company”) and Bradley J. Holiday (“Employee”).

A. The Company and Employee are parties to that certain Officer Employment
Agreement which expires on March 31, 2007 (the “Agreement”).

B. The Company and Employee desire to amend the Agreement pursuant to
Section 10(b) of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
value and sufficiency of which are acknowledged, the Company and Employee agree
as follows:

1. Term. Section 1 of the Agreement is amended to extend the termination date of
the Agreement to April 30, 2008.

2. Compensation. Section 4(b) of the Agreement is amended to read:

“(b) Annual Bonus. The Company shall provide Employee an opportunity to earn an
annual bonus based upon participation in the Company’s applicable bonus plan as
it may or may not exist from time to time. Employee’s bonus target percentage is
sixty percent (60%) of Employee’s annual base salary. Any annual bonus earned
pursuant to an applicable bonus plan shall be payable in the first quarter of
the following year.”

3. Global Change. At Sections 7(a), 7(c)(i), 7(c)(ii), 7(d), 7(l), and 9(b)(iv),
the term “equity-based incentive awards” shall be replaced with “long-term
incentive compensation based awards”.

4. But for the amendments contained herein, and any other written amendments
properly executed by the parties, the Agreement shall otherwise remain
unchanged.

IN WITNESS WHEREOF, the parties have executed this First Amendment on the dates
set forth below, to be effective as of the date first set forth above.

 

EMPLOYEE     COMPANY     Callaway Golf Company,     a Delaware corporation

/s/ Bradley J. Holiday

    By:  

/s/ Chris Carroll

Bradley J. Holiday       Chris Carroll       Senior Vice President, Human
Resources Dated: 03/26/07       Dated: 03/12/07